Case 1:20-cv-00510-LPS Document 29 Filed 10/26/20 Page 1 of 3 PagelD #: 4493

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

STRAGENT, LLC,
Plaintiff,
C.A. No. 20-510-LPS

¥.

BMW OF NORTH AMERICA, LLC, and
BMW MANUFACTURING CO., LLC,

Defendants.

 

STRAGENT, LLC,

 

Plaintiff, .

v. C.A. No. 20-511-LPS

 

MERCEDES-BENZ USA, LLC;
MERCEDES-BENZ VANS, LLC;
DAIMLER TRUCKS NORTH
AMERICA LLC; and DAIMLER
NORTH AMERICA CORPORATION,

Semee” Seana Neg’ Some Net” Nery” Nome! Nome’ Meare’ epee’ Same! Name’ Seger’ Shemee Soe” Sapee” Sheme” Seeee” Sere’ Ste! See” Spee? Seer? Sasa” Ser?

Defendants.

 

STRAGENT, LLC,
Plaintiff,
v. C.A. No. 20-512-LPS

VOLVO CAR NORTH AMERICA, LLC,

Defendants.

Smee” eee” nee! me” Spee me Ste See” ee

 

STIPULATION AND PROPOSED ORDER TO SET BRIEFING SCHEDULE

WHERBAS, during the October 23, 2020, telephonic hearing regarding Defendants’

motions to dismiss (D.I. 11 in C.A. No. 20-510-LPS), the Court requested supplemental briefing
Case 1:20-cv-00510-LPS Document 29 Filed 10/26/20 Page 2 of 3 PagelD #: 4494

on two issues: (1) the applicability of Media Tech. Licensing, LLC v. Upper Deck Co., 334 F.3d
{366 (Fed. Cir. 2003) and Target Training Int'l, Ltd. v. Extended Disc N. Am., Inc., 645 F. App’x
1018 (Fed. Cir. 2016) (“Additional Cases”) and (2) the material in Defendants’ slides regarding
patent claims (“Defendants’ Slides”);

WHEREAS, the Court ordered the parties to propose a schedule for the briefing and
corresponding page lengths,

NOW THEREFORE, the parties hereby stipulate, subject to the approval of the Court,
that the below listed deadlines and lengths will govern the parties’ submissions concerning

Additional Cases and Defendants’ Slides:

 

    

 

 

 

 

Plaintiff s Opening Brief on Defendants’ Slides 5 pages November 2, 2020
Defendants’ and Plaintiffs Opening Briefs on 7 pages each November 4, 2020
Additional Cases

Defendants’ Answering Brief on Defendants’ 5 pages November 9, 2020
Slides

 

Defendants’ and Plaintiff's Answering Briefs on 5 pages each November 12, 2020
Additional Cases

 

 

 

 

 

 

' Bach submission will be formatted according to Local Rule 7.1.3. Each side (Plaintiff or
Defendants) wil! be limited to the specified total number of pages across all three actions. Page
limits for the arguments in the briefs are based only on the submission, exclusive of attachments.

2

 
Case 1:20-cv-00510-LPS Document 29 Filed 10/26/20 Page 3 of 3 PagelD #: 4495

/s/ George Pazuniak

George Pazuniak (No. 478)

O’ KELLY & ERNST, LLC

824 N. Market St.

Suite LOOLA

Wilmington, DE 19801

(302) 478-4230

gp@del-iplaw.com -

Counsel for Plaintiff Stragent, LLC

’ /s/ Stamatios Stamoutis
Stamatios Stamoulis (#4606)
Stamoulis & Weinblatt, LLC
800 N. West Street, Third Floor
Wilmington, DE 19801
stamoulis@swdelaw.com
(302)999-1540

Attorneys for Defendant Volvo Car North
America, LLC

és/ Karen FE. Keller

Karen E. Keller (No. 4489)

Andrew E. Russell (No. 5382)

David M. Fry (No. 5486)

Nathan R. Hoeschen (No. 6232)

SHAW KELLER LLP

LM. Pei Building

1105 North Market Street, 12th Floor
Wilmington, DE 19801

(302) 298-0700
kkeller@shawkeller.com
arussell@shawkeller.com
dfry@shawkeller.com
nhoeschen@shawkeller.com

Attorneys for Defendants BMW of North
America, LLC, and BMW Manufacturing Co.,
ELC

{s/ Jack B. Blumenfeld
Jack B. Blumenfeld (No. 1014)

Andrew Moshos (No. 6685)

Morris, Nichols, Arsht & Tunnell LLP

1201 North Market Street

P.O, Box 1347

Wilmington, DE 19899-1347

(302) 658-9200

jblumenfeld@mnat.com amoshos@mnat.com

Attorneys for Defendants Mercedes-Benz USA,
LLC, Mercedes-Benz Vans, LLC, Daimler
Trucks North America, LLC and Daimler
North America Corp.

Dated: October 26, 2020 Not > (ale. y

SO ORDERED, this day of eo Q \~

UnitedSeatas District Judge

 

 

 
